Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Status
Claims 1, 4, 7-8 and 10-19 are pending. Claim 6 has been canceled. Claims 1 and 10 have been amended. Claims 1, 7-8, 12 and 15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 10, no chemical modification, and no further therapeutic agent. Claims 4, 10-11, 13-14 and 16-19 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 7-8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2018/102616) in view of Pigossi et al. (Int. J. Mol. Sci. 2016, 17, 1885).
With respect to claim 1, Low et al. teach a compound of the formula X-Y-Z, wherein X is at least one agent that modulates activity of parathyroid hormone receptor; Z is at least one bone-targeting molecule; and Y is a linker that joins and/or links X and Z; or a pharmaceutically acceptable salt thereof (claim 1); and wherein X is at least one agonist of parathyroid hormone receptor 1 (claim 11).
Low et al. further teach that the compound of formula X-Z comprises a sequence having 100% sequence identity to any one of SEQ ID NOs: 23-81 (claim 35). Please note that SEQ ID NOs: 40-46, 72 and 78 (disclosed in paras [00153]-[00159], [00185], [00191]) comprise the sequence GGFY, which corresponds to instantly claimed Formula (IIIb) wherein m and n are 0.
Low et al. also teach that X (which corresponds to the instantly claimed variable Y) is a polypeptide having at least 80% sequence identity to SEQ ID NO: 1 (claim 3; para [00114]). Please note that SEQ ID NO: 1 corresponds to instantly claimed Formula (II), wherein A1 is Ala, A8 is Leu, A17 is Asp, A22 is Phe, A23 is Phe, A25 is His, A26 is His, A28 is Ile, A29 is Ala, A30 is Glu, and A31 is Ile. 
	Low et al. do not teach the bone-targeting molecule is a peptide of Formula (IIIa) or Formula (IIIb).
Pigossi et al. teach that osteogenic growth peptide (OGP) is a bone-targeting molecule (page 7, 3rd para), and further teach that the OGP peptide, when proteolitically cleaved generates the C-terminal pentapeptide OGP(10-14) (NH2-YGFGG-OH) (page 3, 1st para).
Please note that OGP(10-14) (taught by Pigossi et al.) comprises the sequence YGFGG, which corresponds to instantly claimed Formula (IIIa) wherein m is 0 and n is 1.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to one of ordinary skill in the art to use OGP(10-14) as the bone-targeting molecule in the invention of Low et al. because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill in the art would have reasonably expected the OGP(10-14) to target bone fractures because Pigossi et al. teach that OGP(10-14) is a bone-targeting molecule. 
Therefore, the combined teachings of Low et al. and Pigossi et al. render obvious the instantly claimed polypeptide compound of Formula (Ia), wherein Y is a peptide corresponding to instantly claimed Formula (II), ID is a linker that joins and/or links X and Y, and X is a peptide corresponding to instantly claimed Formula (IIIa) . 
With respect to claims 7-8, Low et al. teach that the linker comprises residues 35-84 of PTH (paras [0058], [00126]). Please note that residues 35-84 of PTH (i.e. (VALGAPLAPRDAGSQRPRKKEDNVLVESHEKSLGEADKADVNVLTKAKSQ) comprise proline, arginine, alanine, threonine, glutamic acid, aspartic acid, lysine, glutamine, asparagine and glycine. Also note that residues 35-84 of PTH comprise instantly claimed (Gly-Ser)p, wherein p is 1. Moreover, Low et al. teach that the compound further comprises at least one spacer (i.e. a linker) comprising polyethylene glycol (PEG) (para [0064]).
With respect to claim 12, Low et al. teach that in the compound of the formula X-Y-Z, X is SEQ ID NO: 3 (para [00116]). Note that combining SEQ ID NO: 3 (taught by Low et al.) and YGFGG (taught by Pigossi et al.) results in instantly claimed SEQ ID NO: 10 (i.e. the elected species). 
With respect to claim 15, Low et al. teach a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable carrier (paras [00204]-[00208]).

Response to Arguments
Applicant’s arguments filed on 12/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Pigossi et al. does not teach OGP(10-14) is a bone-targeting molecule.
Applicant also argues that “[F]or target delivery of drugs to the skeletal system, the current academic view is that there are two general methods: the first is bone-targeting, mainly including targeting ligands such as bisphosphonates and acidic polymeric amino acid; and the second is bone cell-specific targeting, including osteoblast targeting, targeting with bone marrow stromal cells, etc. (Stapleton et al., Development of Bone Targeting Drugs. International Journal of Molecular{00972908} 11 Sciences 2017, 18 (7), 1345;(page 3, 2.1. Bone-Targeting to page6 2.2. Bone Cell-Specific Targeting). This, combined with the statement of Low et al. that "[T]he targeting ligands are usually acidic oligopeptide chains containing 4 or more acidic amino acid residues and they bind to hydroxyapatite and/or raw bone" (paragraph [00258], lines 8-9), it can be explicitly concluded that the subject matter of Low et al. involves bone-targeting rather than bone cell-targeting. However, Pigossi et al. failed to disclose that OGP is bone-targeting molecule, that is, Pigossi et al. does not teach that OGP is able to act as bone-targeting molecule. Thus, the skilled artisan has no motivation to replacing the Z of Low et al. with OGP or OGP(10-14)”. 
Applicant further argues that “[W]ith respect to the beneficial effects of the claimed polypeptide compounds in some embodiments, the teachings of Low et al. that "[t]argeted abaloparatide performs better than free abalopartide" (page 38, 1st para) only demonstrates that abaloparatide targeted by acidic oligopeptides is superior to an untargeted version, rather than being compared to other targeting ligands, let alone that OGP or OGP(10-14) is a bone-targeting molecule. Thus, the skilled artisan could not reasonably predict the superior effects of the claimed polypeptide compounds corresponding to abaloparatide + OGP(10-14) over abaloparatide. Moreover, neither Low et al. nor Pigossi et al. discloses or implies the effects of the presently claimed compounds which were described as having "significantly stabilized the karyocyte level in peripheral blood cells and overcame the adverse effects of abaloparatide" (paragraph [0230] of US2021/0107953 A1, the last three lines). Moreover, the presently claimed compounds stabilized the number of bone marrow karyocyte, allowing it to close to the normal level, and avoiding the inhibiting effects of abaloparatide on bone marrow (paragraphs [0240]- [00241] of US2021/0107953 A1). Thus, with respect to all of the claimed compounds, their effects are not only not predictable but are in fact surprising.{00972908} 12 With respect to these compounds, including any one of SEQ ID NO: 2-8 which have not been disclosed or taught that they can be as bone-targeting molecules by any prior art, a skilled artisan would not have had a reason to combine the invention of Low et al. with Pigossi et al. to form the claimed compounds of Group II, let alone that such combination could result in these the remarkable effects these compounds exhibit. Thus, upon considering the lack of reason to combine the art, and also the unpredictable results of the claimed subject as set out above, the compounds of Group II are not obvious”. 
Applicant’s arguments are not persuasive.
As discussed in the previous Office action Pigossi et al. clearly state that “[G]rowth factors, related to bone repair/regeneration, are biologically active peptide or protein hormones that affect immune functions as well as the proliferation, chemotaxis and differentiation of epithelial, bone and connective tissue cells. These hormones bind to specific cell surface tyrosine kinases receptors, which are present on various target cells including osteoblasts, cementoblasts and fibroblasts (page 1, last para), and further state that “[A]mongst the growth factors related to bone repair/regeneration, an important growth factor named osteogenic growth peptide (OGP) (page 3, 1st para). Thus, according to Pigossi et al., OGP is a bone-targeting molecule.
Moreover, Pigossi et al. also state “[T]his study demonstrated that OGP reversed the majority of trabecular bone loss in the proximal tibial metaphysis of ovariectomized mice. Furthermore, OGP(10–14) had an even stronger osteogenic effect than OGP”.
This statement clearly implies that both OGP and OGP (10-14) are bone-targeting molecules. 
Therefore, since it is obvious to substitute equivalents known for the same purpose, it would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to use OGP(10-14) as the bone-targeting molecule in the invention of Low et al. 
With respect to Applicant’s arguments regarding the instantly claimed compound having effects superior to abaloptide, Low et al. teach that “[t]argeted abaloparatide performs better than free abaloparatide” (page 38, 1st para). Thus, the skilled artisan would have reasonably expected the compound obvious over the references (which is targeted to bones) to have effects superior to abaloptide.
	For the reasons stated above the rejection is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658